MEMORANDUM OPINION
 
No. 04-10-00921-CR
 
David Cepeda JONES,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 226th
Judicial District Court, Bexar County, Texas
Trial Court No. 1994CR5367W
Honorable Sid L.
Harle, Judge Presiding
 
PER CURIAM
 
Sitting:          Rebecca Simmons,
Justice
                     Steven
C. Hilbig, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  January 26, 2011
 
DISMISSED FOR
LACK OF JURISDICTION
 
The trial court imposed
sentence in the underlying cause on August 5, 1997.  The notice of appeal was
due to be filed on September 4, 1997.  Tex.
R. App. P. 26.2(a).  Appellant filed a notice of appeal on November 30,
2010.  A timely notice of appeal is necessary to invoke a court of appeals’
jurisdiction.  See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996).  Because appellant failed to file a timely notice of appeal, this appeal
is dismissed for lack of jurisdiction.  See id.; see also Ater v. Eighth
Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal
from final felony conviction may be sought by filing a writ of habeas corpus
pursuant to article 11.07 of the Texas Code of Criminal Procedure).
PER CURIAM
 
DO NOT PUBLISH